Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Amendment to the Title filed on October 8, 2021 has been considered and accepted. 
Amendment to the Abstract filed on October 8, 2021 has been considered and entered. 
Claims 2 and 11 have been canceled. 
Claims 1, 3-10 and 12-18 are allowable over the prior art of record. For reasons of allowance, see pages 9-11 of Applicant’s remarks filed on October 8, 2021.

Response to Arguments
Applicant’s arguments, see pages 9-11, filed October 8, 2021 with respect to 102(a)(2) rejection have been fully considered and are persuasive.  The 102(a)(2) rejection of claims 1-4 and 10-13 has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454